Citation Nr: 1210689	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-10 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right shoulder bursitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bronchial asthma.

5.  Entitlement to service connection for hair loss.

6.  Entitlement to service connection for dizziness with confusion and fatigue.

7.  Entitlement to service connection for jaw pain.

8.  Entitlement to an initial rating greater than 30 percent for migraine headaches.

9.  Entitlement to an initial rating greater than 10 percent prior to August 31, 2007 for posttraumatic stress disorder (PTSD).

10.  Entitlement to an initial rating greater than 10 percent for vulvodynia with vaginitis.

11.  Entitlement to an initial rating greater than 10 percent for right knee patellofemoral syndrome.

12.  Entitlement to an initial rating greater than 10 percent for left knee patellofemoral syndrome.

13.  Entitlement to an initial compensable rating for coccydynia.

14.  Entitlement to an initial compensable rating for right carpal tunnel syndrome. 

15.  Entitlement to an initial compensable rating for left carpal tunnel syndrome.

16.  Entitlement to an initial compensable rating for scars of the knee, right eye, and episiotomy.

17.  Entitlement to an initial rating greater than 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran's April 2007 substantive appeal included the issue of entitlement to service connection for gastroesophageal reflux disease (GERD).  In a May 2009 rating decision, the RO granted entitlement to service connection for GERD and assigned an initial rating and effective date.  This decision was a complete grant of benefits with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

The issues of entitlement to service connection for jaw pain, hair loss, and dizziness with confusion and fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have current right ear hearing loss disability that is etiologically related to a disease, injury or event in service.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a right shoulder bursitis disability that can be attributed to her active military service.

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a sinusitis disability that can be attributed to her active military service.

4.  The Veteran does not have a current bronchial asthma or other respiratory disability that is etiologically related to a disease, injury or event in service.

5.  The Veteran's migraine headaches more closely approximate a disability picture involving characteristic frequent prostrating and prolonged attacks productive of severe economic inadaptability.

6.  Prior to August 31, 2007, the Veteran's PTSD was manifested by occupational and social impairment that most nearly approximated reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown.

7.  The Veteran's vulvodynia with history of vaginitis disability is manifested by pain and numbness that require continuous treatment, but based on the evidence of record the Board concludes that the symptoms are controlled by continuous treatment.

8.  The Veteran's right knee disability is manifested by pain, limited motion, grinding, subjective giving way, subjective instability, and stiffness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

9.  The Veteran's left knee disability is manifested by pain, limited motion, grinding, subjective giving way, subjective instability, and stiffness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

10.  The Veteran's coccydynia disability is manifested by pain and is analogous to complete or partial removal of the coccyx with painful residuals.

11.  The Veteran's right wrist disability is manifested by pain, mild weakness, numbness, tingling, and some decreased range of motion, but not by symptoms more closely reflecting moderate incomplete paralysis.

12.  The Veteran's left wrist disability is manifested by pain, mild weakness, numbness, tingling, and some decreased range of motion, but not by symptoms more closely reflecting moderate incomplete paralysis.

13.  The Veteran's left knee, right knee, and right eye scars are, at most, 1.5 inches long and 0.2 inches wide; on examination they are stable and superficial and not tender, adherent, deep, painful, or result in limitation of motion.  The Veteran's episiotomy scar is stable.

14.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.



CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran's right shoulder bursitis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The Veteran's persistent sinusitis disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  A bronchial asthma or other respiratory disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  The criteria for a disability rating of 50 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.120, 4.124a, Diagnostic Code (DC) 8100 (2011).

6.  Prior to August 31, 2007, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.301, 4.1-4.7, 4.10, 4.130, DC 9411 (2011).

7.  The criteria for a disability rating greater than 10 percent for vulvodynia with history of vaginitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.116, DC 7610 (2011).

8.  The criteria for a disability rating greater than 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.301, 4.1-4.7, 4.40, 4.45, 4.71a, DCs 5010-5261 (2011).

9.  The criteria for a disability rating greater than 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.301, 4.1-4.7, 4.40, 4.45, 4.71a, DCs 5010-5261 (2011).

10.  The criteria for a disability rating of 10 percent, but no more, for the Veteran's coccydynia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ §§ 3.301, 4.1-4.7, 4.40, 4.45, 4.71a, DCs 5299-5298 (2011).

11.  The criteria for a disability rating of 10 percent, but no more, for the Veteran's right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ §§ 3.301, 4.1-4.7, 4.40, 4.45, 4.69, 4.124a, DC 8515 (2011).

12.  The criteria for a disability rating of 10 percent, but no more, for the Veteran's left carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ §§ 3.301, 4.1-4.7, 4.40, 4.45, 4.69, 4.124a, DC 8515 (2011).

13.  The criteria for an initial compensable rating for the Veteran's service-connected left forearm scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7803 (2008).

14.  The claim for an initial compensable rating in excess of 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.87, DC 6260 (2011).

15.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in October 2005, March 2006, September 2006, and June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he or she clearly has actual knowledge of the evidence he or she is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to her by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has submitted extensive argument in support of her claims.  These arguments have referenced the applicable law and regulations necessary for establishing entitlement to service connection and increased ratings, as appropriate.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and TRICARE records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

With respect to the Veteran's claim for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In this case, the Board notes that the Veteran was afforded VA examinations for her claimed hearing loss and bronchial asthma in May 2006.  In each case, the examiner concluded that the Veteran did not have a current disability.  The VA examination reports were based on a full review of the record, interview of the Veteran, and physical or audiometric examination.  The Board, therefore, finds the VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regards to the Veteran's claims for higher ratings, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran's May 2006, August 2007, and November 2010 VA examination reports are thorough and consistent with contemporaneous VA and post-service treatment records.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since she was last examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Therefore, the examinations in this case provide an adequate record upon which to base a decision with regards to these claims.  See Barr, 21 Vet. App. at 312.

As to the Veteran's claim for an increased rating for tinnitus, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including hearing loss and arthritis, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, the Veteran was not diagnosed with hearing loss or arthritis of the right shoulder in service or within one year of service and, therefore, service connection for any of the foregoing may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Right Ear Hearing Loss

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that she has current right ear hearing loss due to in-service noise exposure, primarily from aircraft while working on the flight line for 5 years.  The Veteran's DD-214 indicates she worked for 4 years in aircraft maintenance.  As such, the Veteran's reports of military noise exposure are consistent with the circumstances of her service and acoustic trauma is likely and may be presumed.  

The Veteran's service treatment records are absent for complaints, diagnoses, or treatment for hearing problems in service.  March 1994, March 1995, June 1995 audiogram showed right ear hearing acuity within normal limits.  At those times she denied hearing problems.  

After separation, the Veteran was afforded a VA audio examination in May 2006.  The Veteran reported in-service noise exposure from working on the flight line for 5 years, with the use of hearing protection.  She denied recreational or post-service occupational exposure.  A contemporaneous audiogram showed a mild right ear sensorineural hearing loss at 2000 Hz.  Speech recognition scores using the Maryland CNC Test were 94 percent.  While the Veteran had decreased hearing acuity from the prior in-service audiograms at several frequencies, her hearing acuity did not meet the criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in her claim of right ear hearing loss, as explained above, the competent medical evidence of record does not show the Veteran to have a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Thus, there may be no service connection for this claimed disability on either a presumptive or direct basis.  

The Board has considered whether self-reported continuity of symptomatology of right ear hearing loss dating back to service would be sufficient to warrant service connection.  In this regard, the Veteran is certainly competent to report that she experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, to include diagnosing a current disability as defined by VA regulations; thus, her statements regarding diagnoses are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to her through the senses, she does not have medical expertise, and he cannot establish through lay reports alone that her hearing loss is of such severity as to meet the criteria of 38 C.F.R. § 3.385.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

In summary, the Veteran has not been diagnosed with right ear hearing loss for VA purposes.  As discussed above, the Veteran is not competent to diagnose a right ear hearing loss disability for VA purposes, as a hearing loss disability is based on objective audiometric testing results.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Right Shoulder Bursitis

The Veteran claims she began having problems with her right shoulder during basic training and that such problems have continued to the present.  

The Veteran's service treatment records indicate an initial diagnosis of right shoulder bursitis in approximately 1993.  In January 2004, the Veteran reported back pain with radiation to the right shoulder.  A September 2005 record noted persistent right shoulder pain from bursitis.  In June 2006, the Veteran was diagnosed with right shoulder tendonitis.  A July 2006 record noted persistent right shoulder pain from bursitis.  An April 2007 record included the impression of right shoulder pain from bursitis, based on the Veteran's report of right shoulder pain and examination showing significant anterior tenderness and decreased range of motion.  An August 2007 record noted a diagnosis of chronic right shoulder bursitis that had first been diagnosed in 1993 and had increased in intensity over the past few years.  Shoulder surgery was a noted option if pain persisted.  

The Veteran was afforded a VA examination in May 2006.  The Veteran reported that right shoulder problems began in basic training and that she had been treated with cortisone injections and ibuprofen.  She reported current pain (including flare-ups of pain) and locking, but denied swelling or dislocation.  During flare-ups she would lose the use of her right arm.  On examination, there was noted pain on motion and slightly decreased range of motion.  X-rays of the shoulder were normal.  The examiner diagnosed right shoulder bursitis, while noting a normal x-ray finding.

In March 2009, the Veteran complained of right shoulder and neck pain for the previous 2 days.  The assessment was cervical strain and bursitis of the right shoulder.

Thus, the Veteran had multiple diagnoses of chronic right shoulder bursitis in service and has multiple diagnoses of right shoulder bursitis after service, the first diagnosis being several months after separation from service.  The Veteran has reported ongoing symptomatology from service.  The May 2006 examination report noted pain on motion and flare-ups of pain that lasted for 3 weeks to a month.  While the examination report indicated that flare-ups occurred about 4 times per year, the Veteran subsequently indicated that this was a typographical error and that it should indicate 4 times per week.    

38 C.F.R. § 3.303(b) provides that chronic conditions shown as such in service permit service connection for manifestations of that same chronic condition observed after service, no matter how remote in time, unless clearly attributable to intercurrent causes.  In this case, the Board believes that the medical evidence strongly corroborates the Veteran's reported continuity of right shoulder pain and locking since service, reports of which she is certainly competent to make.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In light of the in-service diagnoses of chronic right shoulder bursitis, the Veteran's credible lay testimony regarding continuity of right shoulder pain and locking since service, and the multiple post-service diagnoses of right shoulder bursitis (including a diagnosis within several months of separation from service), the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has a right shoulder bursitis disability that is directly related to her military service.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on her claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for right shoulder bursitis.

Sinusitis

The Veteran claims she began having problems with her sinuses during service and that such problems have continued to the present.  

In April 1995, the Veteran was diagnosed with sinusitis, secondary to tissue swelling, after hitting her nose.  An October 2004 record noted a history of allergic sinusitis with acute pharyngitis.  A March 2005 letter from a treating physician noted a recurrent history of sinusitis with allergies, treated with Allegra.  A February 2006 record also included an impression of sinusitis.  The Veteran reported symptoms of cold, cough, and sinus drainage.  March 2006 and May 2006 records noted persistent sinusitis with bronchitis.  

The Veteran was afforded a VA examination in May 2006.  She indicated that her sinusitis / allergic rhinitis problems began in service and that she was treated with various medications, currently with Allegra.  Her symptoms involved the maxillary sinuses and forehead, including congestion, purulent discharge, and difficulty breathing through the nose.  She also noted sinus headaches, with pressure over the frontal area.  In between attacks, her sinuses never feel entirely clear.  On examination, there was no congestion of the nose, sinuses, or throat and there was no sinus tenderness.  X-ray of the sinuses was normal.  The examiner diagnosed allergic rhinitis, but not sinusitis, noting that x-rays of the sinuses were normal.

The Veteran subsequently was service connected for allergic rhinitis.

A January 2007 record also noted persistent sinusitis with bronchitis.  An August 2007 record noted a recurrent history of sinusitis with allergies, for which she currently was prescribed Allegra.  An October 2007 record noted persistent sinusitis with bronchitis.  A March 2008 record included an impression of acute bronchitis with sinusitis with history of allergies, based on the Veteran's report of persistent headaches, sneezing, sinus congestion, sore throat, and cough.  A November 2008 treatment record included an impression of seasonal allergies.

Thus, there is evidence of persistent or recurrent sinusitis.  The Board notes that the March 2008 record noted that the problems were acute in nature rather than chronic, but the majority of the in-service and post-service records have recounted a persistent sinusitis disability.  The Veteran has reported regular and recurrent sinusitis symptoms from service, noting that even when not actively present she continues to feel as though her nasal passages were not wholly clear.

38 C.F.R. § 3.303(b) provides that chronic conditions shown as such in service permit service connection for manifestations of that same chronic condition observed after service, no matter how remote in time, unless clearly attributable to intercurrent causes.  In this case, the Board believes that the medical evidence strongly corroborates the Veteran's reported continuity of sinusitis symptoms since service, reports of which she is certainly competent to make.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In light of the in-service diagnoses of persistent sinusitis, the Veteran's credible lay testimony regarding continuity of sinusitis symptoms since service, and the multiple post-service diagnoses of sinusitis, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has a sinusitis disability that is directly related to her military service.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on her claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for sinusitis.

Bronchial Asthma

The Veteran claims she was diagnosed with bronchial asthma in service and that service connection for that disability is warranted.  

In July 2005, the Veteran reported congestion with a dry cough, but on examination the throat and chest were clear.  Nevertheless, the Veteran's physician provided samples of Singulair.  There was no diagnosis of asthma.  For several months prior to and subsequent to July 2005, examination of the lungs showed them to be clear.  July and August 2005 x-rays of the chest were normal.  In August 2005, the Veteran complained of chest congestion, cough, wheezing and shortness of breath.  She felt that she had been exposed to something at work.  The treatment provider's assessment was persistent dyspnea with chest discomfort and a cough, probably allergic tracheobronchitis with history of reflux disease, depression, seasonal allergies.  X-rays of the lungs, however, were normal.  In March 2006, the Veteran complained of a 3-week cough and breath sounds were decreased but clear on examination.  The assessment was persistent sinusitis with bronchitis and was prescribed medication for bacterial infection, but not asthma.  The service treatment records otherwise include multiple diagnoses of bronchitis, generally associated with sinusitis.  

The Veteran was afforded a VA examination in May 2006.  She reported being diagnosed with bronchial asthma in the past year and that she had a one year history of breathing difficulties.  She was on steroids the previous June.  She indicated exposure to asbestos and mold in a building where she stayed for 2.5 to 3 years.  She denied any current treatment.  On examination, lungs were clear.  The examiner diagnosed bronchial asthma, but noted that contemporaneous pulmonary function testing (PFT) showed normal spirometry despite poor patient effort and that there was no change with bronchodilators.  There were multiple indices of poor effort and the examiner indicated that such effort was seen in people with poor motivation, brain disease, or feigned disease.

As noted above, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in her claim of bronchial asthma, as explained above, the competent medical evidence of record does not show the Veteran to have a bronchial asthma disability.    

The Board has considered the Veteran's contention that she has a bronchial asthma disability.  As noted during the May 2006 VA examination, however, the Veteran acknowledged that she was not receiving any treatment for bronchial asthma.  There is no diagnosis of such a disability in service or after service.  The Board also finds it extremely significant that despite obvious poor effort on the Veteran's part, the May 2006 PFT was normal.  While the Board acknowledges that the Veteran was provided with asthma medication in July 2005, contemporaneous and near contemporaneous treatment records do not indicate objective evidence of lung problems.  Indeed, contemporaneous x-rays and physical examination both were normal.  While the Board notes the Veteran's competence to report observed physical symptoms, such as shortness of breath, as a lay person she has not been shown to be capable of making medical conclusions, to include diagnosing a current respiratory disability.  The Board finds any such assertions particularly problematic in light of the Veteran's complicated medical history involving multiple disabilities that would include potentially similar symptomatology.  As such, the Board affords far greater weight to the in-service and post-service medical professionals who have attributed the Veteran's respiratory symptomatology to other disorders, to include sinusitis and allergic rhinitis, rather than a chronic bronchial asthma disability.  See Jandreau, 492 F.3d at 1377.  

Finally, as discussed below, several issues are being remanded for consideration of whether the symptoms are manifestations of one or more undiagnosed illnesses resulting from the Veteran's service in the Southwest Asia theater of operations.  As discussed above, however, the Board finds no credible evidence of current respiratory problems, as evidenced by the normal May 2006 PFT and the absence of any credible lay assertions of ongoing problems since service.  As such, remand of this issue is not necessary.   

In summary, there is no evidence of a chronic bronchial asthma or other respiratory disability.  As discussed above, the Board affords far greater weight to the medical professionals who have attributed the Veteran's respiratory symptoms to disorders other than bronchial asthma than to the lay representations of the Veteran.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (2002 & Supp. 2008); 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999)

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Migraines

The Veteran is currently assigned a 30 percent rating for migraine headaches under DC 8100.  38 C.F.R. § 4.124a, DC 8100 (2011).  The Veteran contends that manifestations of her headaches are more severe than is contemplated by the 30 percent rating currently assigned and, instead, warrant a 50 percent rating.

DC 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

A March 2005 letter from a treating physician noted migraines 2 to 3 times per week.  A May 2005 physician's letter noted 3 to 4 migraines per week, accompanied by nausea, occasional vomiting, blurriness of vision, and occasional confusion and disorientation.  In August 2005, the Veteran reported increased symptoms of 2 to 3 headaches per day.  

The Veteran was afforded a VA examination in May 2006.  She reported that her migraines started in 1995 and was treated with various medications.  She noted headaches 4 to 5 times per week and the pain could get intense and make the Veteran feel as though her head would explode.  She had associated nausea and vomiting, as well as an aura about a half hour prior to the migraine.  She sometime experienced photophobia and would get light spots.  Her headaches lasted 4 hours or longer.  The headaches were incapacitating and were associated with fatigue and weakness.  She noted significant functional loss due to the migraines.  Following examination, the examiner diagnosed chronic headaches, migraine.  

The Veteran was afforded another VA examination in August 2007.  She reported almost daily headaches, with vision problems, nausea, pain, photophobia, and occasional vomiting.  In such cases, she had to lie down for 4 to 6 hours.  She stated that she had 5 incapacitating episodes per month.  The examiner diagnosed chronic headaches, migraine.

The Veteran was afforded another VA examination in November 2010.  At that time, she indicated that she was discharged from the military due to her migraine headaches.  She indicated that the migraines caused pain that was 10 out of 10.  The Veteran indicated that she had 5 to 6 headaches per week, lasting 4 to 6 hours.  During such episodes she stayed in bed until they subsided.  On some occasions, she indicated her headaches lasted longer and required emergency room treatment.  She complained of nausea, photophobia, flashes of light, fortified spectra, and blurred vision.  The Veteran had a migraine at the time of examination, but was able to tolerate fundoscopic examination without photophobia.  The examiner diagnosed migraine headaches that were poorly treated in that she was on suboptimal levels of medication.  

In this case, the Veteran has reported that her headaches occur up to 5 to 6 times per week and are completely prostrating.  She has indicated that during these attacks, often lasting at least 4 hours, that she must take to bed until the migraine is over, due to associated symptoms, including nausea, photophobia, and vision problems.  The Veteran's description of her symptomatology appears to be within the competency of a lay person.  See also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, the Board notes that a medical evaluation board in service found her migraines to be a substantially contributing factor to her inability to perform her in-service duties.  

In light of this record, the Board concludes that the severity and frequency of the Veteran's headaches more closely approximate the criteria for a 50 percent rating under DC 8100, which contemplates very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.7 (2011).  

The Board notes that this is the maximum disability rating available under DC 8100.  Moreover, no other DC is appropriately applied.  The Board has considered alternative DCs relating to neurological conditions, but finds that they are inapplicable in this case.  In that regard, the November 2010 VA examiner specifically found that the migraines were not due to a traumatic brain injury or cranial nerve dysfunction.  See 38 C.F.R. § 4.124a (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the Veteran's migraine symptoms are fully contemplated in the assigned 50 percent rating.

In summary, for the reasons and bases set forth above, the Board concludes that a 50 percent rating, but no more, is warranted for the Veteran's migraine headaches for the entire period of this appeal.  See Fenderson, 12 Vet. App. at 119.  The benefit sought on appeal is granted.

PTSD

As noted above, a July 2006 rating decision granted the Veteran service connection for PTSD and assigned a 10 percent rating, effective September 27, 2005. Thereafter, a subsequent May 2009 rating decision increased the rating to 100 percent, effective August 31, 2007.  The Veteran claims the rating does not accurately depict the severity of her condition during this time period.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication . . . . . . . . . . . . . . . . . . . . . . . . 10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2011). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in her favor.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support an increased rating for the Veteran's PTSD to 50 percent, but no more, prior to August 31, 2007.  See 38 C.F.R. § 4.7.

Private treatment records indicate that the Veteran first discussed her psychiatric symptoms in June 2005 and include diagnoses of PTSD without specific discussion as to the basis of the diagnosis pursuant to the DSM-IV criteria.  

Following service, the claims file does not indicate the Veteran sought treatment for any psychological or psychiatric problems through the VA during the applicable time period.  The Veteran was afforded a VA examination in May 2006.  The examiner noted review of the claims file.  The Veteran reported that she currently lived in a state of paranoia and could not stand being by herself.  She reported sleep problems, avoidance behavior, intrusive thoughts, feelings of isolation, diminished interest, and poor concentration.  She did note having a few friends, but did not spend very much time socializing.  She was married, but noted that her behavior was difficult on her husband.  On examination, the Veteran had good hygiene and a congruent affect, but an anxious and dysphoric mood.  Thought content and processes were within normal limits and there was no evidence of delusions or hallucinations.  Her behavior was appropriate and denied current suicidal or homicidal ideation.  She was alert and fully oriented and there was no evidence of memory loss or impairment.  Her speech was unremarkable.  The examiner diagnosed PTSD and major depressive disorder and assigned a GAF score of 52.  The examiner concluded that the Veteran's reported symptoms fell into the moderate range of severity.  The Veteran noted that she was unemployed, but attributed her unemployment primarily to her migraines and knee condition.  The Veteran did report that initially her depression made it difficult to get up to go to work, but had no such problems recently.  The Veteran did attempt to have meaningful recreational pursuits with her children, but had difficulty leaving the house.  

An April 2007 treatment record noted a diagnosis of PTSD and assigned a GAF score of 50.  At that time, the Veteran reported flashbacks, nightmares, anxiety, hypervigilence, insomnia, avoidance behavior, decreased interest, intermittent anxiety attacks, and concentration and memory problems.  The Veteran was married and noted having at least one trusted friend.  She indicated that she was unemployed due to both physical and emotional symptoms.  She denied suicidal or homicidal ideation.  The Veteran was casually dressed, with poor eye contact, but with normal speech patterns.  Her affect was of limited range and congruent.  The Veteran was fully oriented, had no evidence of memory problems, had fair insight and good judgment.  Thought processes were normal.  She denied hallucinations or delusions.  The examiner concluded that there was considerable social and industrial impairment.

August 2007 records continued to note a diagnosis of PTSD, without specific discussion of symptoms.

The Board concludes the objective medical evidence and the Veteran's statements regarding her symptomatology shows disability that more nearly approximates that which warrants the assignment of a 50 percent disability rating prior to August 31, 2007.  See 38 C.F.R. § 4.7.  As explained in more detail above, the symptoms prior to August 31, 2007 were substantially consistent.  For this reason, staged ratings are not applicable for that time period.  See Fenderson, supra.  

However, a rating greater than 50 percent is not appropriate prior to August 31, 2007 because the Veteran did not have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood or total social and occupational impairment as contemplated by a higher rating.  Although the Veteran clearly had a serious disability, she exhibited few of the symptoms noted as applicable for a 70 percent rating.  She did not exhibit illogical, obscure or irrelevant speech.  She denied any suicidal ideation.  She was not in a near-continuous state of panic, depression or disorientation.  She did not exhibit impairment in thought processes or communication.  She did not exhibit inappropriate behavior or poor impulse control.  Her personal hygiene was appropriate.  There was no objective evidence of disorientation.  She did not report obsessional rituals that interfered with routine activities.  She did have significant social isolation and difficulty trusting strange men, but she was able to interact with her husband, friends, and children.  She also was able to go out in public accompanied by her husband or a friend.    

The Veteran's assigned GAF scores of 50 and 52 during the applicable time period fall into the "moderate" or "serious" symptoms, range.  This GAF scores were consistent with the clinical findings, which showed that the Veteran's PTSD was manifested by symptoms such as intermittent panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

During both VA examinations, the Veteran attributed some or all of her current unemployment to physical disabilities.  Indeed, the Board notes that the Veteran's separation from service was precipitated solely by physical and neurological problems.  Indeed, the May 2006 VA examiner indicated that there was no indication that the Veteran had lost any significant amount of time from work because of her PTSD or that it had greatly affected her employment functioning.  The April 2007 examiner seemed to consider some degree of functional impairment to the Veteran's PTSD symptoms and, indeed, noted that there was considerable industrial impairment due to the PTSD symptoms.  Although the Veteran has significant occupational impairment, the Board finds that based on the Veteran's work history and her contributory physical disorders she did not have a severe or total occupational impairment prior to August 31, 2007.  Moreover, the Board notes that the 50 percent rating assigned herein is a recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In general, while there was some evidence of social isolation prior to August 31, 2007, there also was evidence the Veteran was married and had functioning relationships with her children and multiple friends.  In that regard, the Board notes that multiple friends wrote letters to VA on behalf of the Veteran in support of her claims.  While the Veteran has difficulty in social situations with unknown men, it is clear from her statements that she does socialize with family and friends.  

In summary, the reasons and bases set forth above, the Board concludes that a higher rating of 50 percent, but no more, is warranted prior to August 31, 2007.    

Vulvodynia with Vaginitis

The Veteran is currently assigned a 10 percent rating for vulvodynia with a history of vaginitis under DC 7610.  38 C.F.R. § 4.116, DC 7610 (2011).  The Veteran contends that manifestations of her disability are more severe than is contemplated by the 10 percent rating currently assigned.

Under the general rating formula for disease, injury, or adhesions of the female reproductive organs, to include disease or injury of the vulva, a noncompensable rating is to be assigned for symptoms that do not require continuous treatment.  A 10 percent rating is to be assigned for symptoms that require continuous treatment.  A 30 percent rating is to be assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, DCs 7610 to 7615 (2011).

A March 2005 letter from a treating physician noted reports of external vulva pain and internal numbness, treated with Aldara and Lidocaine.  Multiple subsequent records include diagnoses of vulvodynia and dyspareunia.  

The Veteran was afforded a VA examination in May 2006.  The Veteran reported vulvodynia, vaginitis, foliculitis of the buttocks, and coccydynia.  She also reported some urinary continence problems in service.  The Veteran noted that she had been offered a coccygectomy in service, but declined.  She continued to treat the vulvodynia and vaginitis with Aldara and Lidocaine and reported continued vulvar discomfort and vaginal numbness since the birth of her second child.  On examination, the Veteran had no lesions, but did complain of a tender area at her episiotomy site.  Internal examination was unremarkable.  The coccyx was tender to palpation.  The examiner's impression was vulvodynia, urinary incontinence, coccydynia, symptomatic external hemorrhoid, and history of vaginitis.

An August 2007 record mirrored the March 2005 letter with respect to symptoms and treatment.

The Veteran was afforded another VA examination in August 2007.  She reported pain, tingling, and a raw sensation, with increased pain after sexual intercourse.  There was no abnormal bleeding, but there was reported vaginal discharge.  She also reported numbness inside the vaginal area that was constant and had started after the birth of her second child.  On examination, there were no noted lesions.  There was a well healed episiotomy site.  The examiner's impression was vulvodynia with history of vaginitis.

The Veteran was afforded additional VA examination in November 2010.  She reported that she received an episiotomy at the time of her second child's birth and had residuals of a pulling sensation with stinging at the site.  The problem was aggravated by intercourse and certain types of underwear.  She indicated that the episiotomy healed incorrectly and that there was an excess piece of tissue in the area that would become irritated.  On examination, the vulva, cervix, adnexa, and uterus were non-tender.  There was a small hymenal tag that the Veteran claimed was sometimes irritated, but not presently.  The examiner's diagnosis was complaints of a hymenal tag.

The Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's vulvodynia with a history of vaginitis.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The medical evidence of record shows ongoing complaints of pain and numbness, but objective examination has consistently found that the Veteran's vulvodynia with a history of vaginitis is asymptomatic.  The VA examination reports indicate that examination of the area either was unremarkable or that the areas in question were non-tender and otherwise asymptomatic.  The VA examinations showed no objective evidence to support the Veteran's claim.  While there was a noted hymenal tag, which the Veteran has asserted becomes irritated, it was not irritated at the time of the November 2010 VA examination.  This demonstrates that the Veteran's symptoms are controlled to some extent by the prescribed medication.  

The Veteran is competent to report that she experiences pelvic pain.  See Barr, 21 Vet. App. at 307; Washington, 21 Vet. App. at 195.  However, as discussed above, multiple medical reports have specifically found that the Veteran exaggerated her complaints and problems and overstated the severity of her symptoms and problems due to psychological problems.  Accordingly, the Board finds the Veteran's representations in this regard of extremely limited probative value in light of the consistent asymptomatic findings on VA examination and the absence of specific objective findings in the treatment records.  In essence, the Board does not find the Veteran's statements to be credible with regard to pain when pain is not found on physical examination.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the Veteran already is separately rated for bladder dysfunction syndrome and hemorrhoids.  As these ratings are not on appeal, the Board will not further consider any associated symptomatology.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's vulvodynia with history of vaginitis.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119. 

Bilateral Knees

The Veteran's right and left knee disabilities are separately rated under DCs 5010-5261 for arthritis, due to trauma, substantiated by x-ray findings, (DC 5010) and for limitation of extension of the knee (DC 5261).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The Veteran contends that her current separate 10 percent ratings do not adequately compensate her for her right and left knee disabilities.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

A December 2004 MRI of the right knee showed a small joint effusion and mild degenerative arthritic changes at the patellofemoral joint.  A December 2004 MRI of the left knee showed a small joint effusion and suspicion of a non-displaced tear of the tip of the anterior horn of the lateral meniscus.  In January 2005, the Veteran underwent a right knee arthroplasty with patella chondroplasty.  In March 2005, she underwent a left knee arthroplasty.  After the surgeries, the Veteran continued to report bilateral knee pain.  In July 2005, she was diagnosed with bilateral patella chondromalacia.  Additional diagnosis included internal derangement of the knees.

After service, the Veteran was afforded a VA examination in May 2006.  The Veteran reported that her knee problems began 10 years previously while working on the flight line.  She reported patellar pain, instability, giving way, and stiffness bilaterally, but denied weakness.  The Veteran noted flare-ups 4 to 5 times per week with additional loss of motion and pain due to excessive walking or climbing.  She did use a knee brace for stability.  On examination, the right knee had range of motion from 0 to 90 degrees and the left knee from 0 to 60 degrees.  The examiner noted that there was pain on motion, but not at what point in the arc of motion the pain began.  There was no tenderness or swelling to either knee.  There was no additional decreased motion on repetitive use.  There was noted grinding on movement.  Both knees were stable.  X-rays of the knees were normal.  The examiner diagnosed bilateral patellofemoral syndrome.  While noting the normal x-rays, the examiner noted the abnormal December 2004 MRI findings, discussed above.  

The Veteran was afforded another VA examination in August 2007.  She reported pain, occasional right knee locking, and bilateral stiffness.  Flare-ups caused decreased range of motion.  The problems caused limitation of walking and difficulties on long car rides.  On examination, range of motion of the right knee was from 0 to 85 degrees and in the left knee from 0 to 90 degrees.  The examiner noted that the Veteran was guarding and that there was pain on motion, but the examiner did not state at what point in the arc of motion pain began.  There was tenderness bilaterally, but no swelling.  Her gait included short steps and a wide base.  There was no muscle atrophy and strength was 4+ out of 5 bilaterally.  X-rays of the knees were negative.  

The Veteran was afforded another VA examination in November 2010.  The examiner noted review of the Veteran's medical records.  The Veteran reported constant pain in the bilateral knees, as well as stiffness, grinding, popping, and instability, but denied weakness, deformity, locking, lack of endurance, effusion, dislocation or subluxation, swelling, redness, or heat.  She reported weekly flare-ups of knee pain that last from 4 hours to 2 weeks.  On repetitive motion, the Veteran reported additional decreased motion due to pain, but not due to weakness, fatigability, lack of endurance, incoordination, or functional loss.  The Veteran did not feel the need to use a cane, brace, or other assistive device.  The decreased mobility reportedly adversely affected her daily activities.  On examination, there was no objective evidence of painful motion at any point, nor instability, weakness, tenderness, abnormal movement, or guarding.  The Veteran's gait was unremarkable and there was no functional limitation on standing or walking.  Shoe wear and weight bearing were normal.  Range of motion testing of the right knee was 0 to 100 degrees and the left knee was 0 to 105, both without evidence of pain.  There was varus motion of the left knee in neutral position and valgus motion in neutral position of the right knee, but neither was noted at 30 degrees of flexion.  Lachman's, McMurray's, anterior drawer, and posterior drawer tests were negative bilaterally.  Contemporaneous x-rays of the knees were normal.  The examiner diagnosed bilateral patellofemoral syndrome with no radiographic evidence of arthritis.

The Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's left or right knee disability.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

Although the Veteran claims that she is entitled to a higher rating due to limited motion, chronic pain, instability, and arthritis, as discussed above, the May 2006 and August 2007 VA examination reports noted pain on motion, but not at what point in the arc of motion pain began in either knee.  As such, the May 2006 and August 2007 examination report findings are of limited probative value.  The November 2010 examiner, by contrast, noted that there was no objective evidence of painful motion at any point in the arc of motion and the Veteran had flexion to 100 degrees in the right knee and 105 degrees in the left knee, with full extension in both knees.  As there is no medical evidence of record indicating limitation of flexion to 30 degrees or less a 20 percent rating is not applicable under DC 5260 for either knee.  38 C.F.R. § 4.71, Plate II.  As the Veteran does not have extension limited to 10 degrees or more a separate or higher rating under DC 5261 is not warranted for either knee.  Id.  Given the foregoing, a higher rating also is not warranted under DC 5010 or 5003.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

In this case, complaints of painful motion are consistent throughout past medical records and the Board also notes reports of instability and giving way of the bilateral knees.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms he experiences, such as giving out of the knee.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the more persuasive and probative evidence to be the manifestations and symptoms actually found by multiple health care specialists during the course of examination throughout the appellate time period.  As noted above, both VA examiners specifically noted that there was no objective evidence of instability in either knee on examination.  The Board acknowledges that there was evidence of valgus knee motion in the right knee and varus motion in the left knee at neutral position, but there was no evidence of the same at 30 degrees of flexion, ligament testing all was negative, and the examiner specifically found no objective evidence of instability.  These findings were made contemporaneous to the Veteran's reports of instability and giving out of the bilateral knees, thus the findings contemplated the Veteran's assertions but found no physical evidence to support the assertions.  As such, the Board finds the wholly consistent objective medical evidence finding no instability, ligament problems, or laxity of the knees significantly more probative than the Veteran's reports of bilateral knee instability and giving out.  As such, a separate or higher rating under DC 5257 is not warranted.

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  

The Veteran's bilateral knee disabilities are not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move her knees, albeit with some limitation of motion, so they are clearly not ankylosed.  

There is no evidence of record that any semilunar cartilage has been either displaced or removed.  As discussed, the Veteran had arthroplasty of both knees during military service, but there has been no noted removal of meniscal cartilage during or after service.  The Veteran reported locking of the right knee during her August 2007 VA examination, but has otherwise denied locking.  The Board finds this solitary report of locking not credible in light of the contemporaneous medical evidence and the Veteran's prior and subsequent statements.  As such, she cannot receive a separate or higher rating under DCs 5258 or 5259.  

Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this case, while the Veteran does complain of pain in the patella area, there is no subjective or objective evidence of patellar subluxation.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the bilateral knees.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  Moreover, the Board notes that neither examiner found additionally decreased range of motion of either knee due to pain or other factors on repetitive motion.  Again, the Board finds these objective findings of significantly greater weight than the Veteran's reports, especially in light of the well documented evidence of exaggeration of symptomatology noted by multiple examiners and treatment providers.  The Board finds it extremely significant that multiple examination and treatment records have noted normal muscle tone, as well as normal stance and gait.  Thus, despite the Veteran's reported problems associated with her bilateral knees, she clearly is able to use the knees in close to a normal manner, to include duration of use, and, in fact, does so.  On examination, the Veteran's motion has been limited only by pain, which is fully contemplated in her current rating.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's bilateral knee disabilities.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's bilateral knee disabilities.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119. 

Coccydynia

The Veteran's coccydynia currently is rated as noncompensable under DCs 5299-5298.  The Veteran contends that the current noncompensable rating does not accurately reflect the severity of her symptoms.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In this case, the Veteran has a service-connected disability, i.e., coccydynia, that is not listed in the rating schedule.  Coccydynia is defined as pain in the coccyx and neighboring region.  See Dorland's Illustrated Medical Dictionary 383 (30th ed. 2003).  The RO has rated the Veteran's coccydynia by analogy to removal of the coccyx under DC 5298.  A noncompensable evaluation is assigned for partial or complete removal of the coccyx, without painful residuals and a maximum 10 percent evaluation is assigned for removal of the coccyx with painful residuals.  38 C.F.R. § 4.71a, DC 5298 (2011).  

In October 2004, the Veteran reported ongoing pain in her tailbone, but x-rays of the coccyx were negative for fracture, dislocation, bony abnormality, or soft tissue problems.  A March 2005 letter from a treating physician noted recurring coccyx pain for the past 2 years following pregnancy that made extended periods of sitting difficult.  A March 2005 treatment letter included the diagnosis of coccydynia, although x-rays of the coccyx were negative.  In April 2005, the impression was tailbone pain from sacral coccygeal inflammation and she was prescribed a doughnut cushion or egg crate seat or foot pad paraplegic seat.    

The Veteran was afforded a VA examination in May 2006.  The Veteran reported vulvodynia, vaginitis, foliculitis of the buttocks, and coccydynia.  She also reported some urinary continence problems in service.  The Veteran noted that she had been offered a coccygectomy in service, but declined.  She continued to treat the vulvodynia and vaginitis with Aldara and Lidocaine and reported continued vulvar discomfort and vaginal numbness since the birth of her second child.  On examination, the Veteran had no lesions, but did complain of a tender area at her episiotomy site.  Internal examination was unremarkable.  The coccyx was tender to palpation.  The examiner's impression was vulvodynia, urinary incontinence, coccydynia, symptomatic external hemorrhoid, and history of vaginitis.

An undated letter recommended a coccygectomy.  An August 2007 record noted ongoing pain and difficulty sitting for extended periods of time.  In addition, the record noted that pain was accompanied by vomiting, that she had received multiple cortisone injections for the pain, and that she was a candidate for coccyx removal surgery.

The Veteran was afforded a VA examination in August 2007.  She reported constant pain in the tailbone / coccyx area, but denied radiation.  She reported receiving 2 to 3 cortisone shots in the previous year.  She took medication for the pain.  On examination, she had tenderness near the tailbone and lumbar spine flexion limited to 80 degrees.  There was pain on motion of the spine.  The examiner's impression was coccydynia.

In light of this record, the Board concludes that the Veteran's coccydynia more closely approximates the criteria for a 10 percent rating under DC 5298.  38 C.F.R. § 4.7 (2011).  As noted above, treatment records indicate that the Veteran is a candidate for coccyx removal surgery and such has been offered and declined in the past.  In addition, there was objective evidence of tenderness of the coccyx during VA examination.  While the Board acknowledges that multiple treatment providers have concluded that the Veteran's pain is due in some measure to psychological factors, multiple VA examiners and treatment providers have found objective evidence of coccyx problems such that surgical removal has been recommended.  Thus, unlike other claims discussed herein, the Veteran has objective medical evidence supporting her claimed coccyx pain.  A 10 percent rating is the maximum available under DC 5298.

No other DC would provide the Veteran with a higher or separate rating for her coccyx disability.  In making this determination, the Board acknowledges that the Veteran has some limitation of motion of the lumbosacral spine.  However, the notation limitation would not warrant a compensable rating under DCs 5235 to 5243 and, moreover, the rating code specifically makes a distinction between disabilities of the coccyx and disabilities affecting the cervical and thoracolumbar spine.  Indeed, the general rating formula for diseases and injuries of the spine is specifically noted to apply to DCs 5235 to 5243; there is no reference to DC 5298, which is the only DC that contemplates disability involving the coccyx.  As such, a rating under the general rating formula for diseases and injuries of the spine is not for application.

 As noted above, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As discussed, the Board finds that a 10 percent rating is warranted for the Veteran's coccydynia.  However, the Board finds no basis upon which to assign a rating greater than 10 percent, as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disabilities to warrant consideration of alternate rating codes other than the ones discussed above.

Bilateral Carpal Tunnel Syndrome

The Veteran's right and left carpal tunnel syndrome currently are each rated as noncompensable under DC 8515 for incomplete paralysis of the median nerve.  The Veteran contends that the current noncompensable ratings do not accurately reflect the severity of her symptoms.

DC 8515 addresses the median nerve, and authorizes a 10 percent rating for mild incomplete paralysis.  For moderate incomplete paralysis, a 20 percent rating is authorized for the minor extremity, while a 30 percent rating is authorized for the major extremity.  Severe incomplete paralysis warrants a 40 percent rating in the minor extremity, and a 50 percent rating in the major extremity.  Where the evidence suggests that the Veteran has complete paralysis, a 60 percent rating is warranted for the minor extremity, and a 70 percent rating for the major extremity.  38 C.F.R. § 4.124a, DC 8515 (2011).  Medical records indicate that the Veteran is right-hand dominant.

Under DC 8515, "complete paralysis" of the median nerve is manifested by such symptomatology as: the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

The words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the Veteran's lay statements and the medical records as a whole support an initial rating of 10 percent for each wrist, but no more, for the entire appellate time period.

A March 2005 letter from a treating physician noted complaints of numbness and tingling in both wrists and that she was frequently awakened by the symptoms.  An August 2007 record noted hand and wrist pain and that the Veteran frequently was awakened during the night due to discomfort.

The Veteran was afforded a VA examination in May 2006.  She reported that her carpal tunnel problems began in 2003 with pain in the hands that caused her to awaken at night, as well as pulling and numbness.  The Veteran reported that her symptoms currently were asymptomatic and that she did not wear her wrist braces or type as she did at work.  On examination, she had normal muscle tone, muscle strength was slightly decreased at 4 out of 5 in the bilateral upper extremities, there was no atrophy, reflexes were normal, and sensation intact.  The examiner diagnosed bilateral carpal tunnel syndrome.  

The Veteran was afforded another VA examination in August 2007.  The Veteran reported bilateral wrist pain, worse on the right.  She also indicated clicking, locking, and possible swelling on the right.  There were flare-ups every 2 to 3 weeks in the right wrist and every 1 to 1.5 months in the left wrist that caused increased pain and decreased motion.  She had difficulty gripping and picking up objects with her right wrist.  She reported tingling and numbness and used a brace for the right wrist but not the left.  On examination, range of motion for the right wrist was 0 to 50 degrees of dorsiflexion, palmer flexion 0 to 60 degrees, radial deviation 0 to 20 degrees, and ulnar deviation 0 to 30 degrees.  There was noted pain on motion, but not at what point in the arc of motion pain began.  In the left wrist there was 0 to 70 degrees of dorsiflexion, 0 to 80 degrees of palmar flexion, 0 to 20 degrees of radial deviation, and 0 to 40 degrees of ulnar deviation.  There was no pain on motion.  There was no additional limitation of motion after repetitive use in either wrist.  There was no atrophy in either extremity and muscle strength was 4+ out of 5 bilaterally.  On sensory testing, the Veteran reported that pinprick was sharp in the right upper extremity.  X-rays of the wrists were negative.  The examiner diagnosed bilateral carpal tunnel syndrome.

The Veteran was afforded another VA examination in November 2010.  At that time, she reported waking up at night with pain in both wrists that she described as a pulling sensation in the tendons that she rated as 7 out of 10.  In addition, she reported intermittent numbness and tingling in the hand and distal forearm bilaterally.  She reported flare-ups of pain in the wrist 4 times per month and lasting several hours.  Following repetitive motion or during flare-ups, the Veteran described decreased motion due to pain, but not due to weakness, fatigability, incoordination or functional loss.  The Veteran denied abnormal sensation.  The examiner indicated that the bilateral median nerves were affected.  On examination, muscle strength was 5 out of 5 throughout, without atrophy.  Reflexes were normal.  Sensation to light touch, pinprick, vibration, and double simultaneous extinction were all normal bilaterally.  The examiner concluded that the Veteran had bilateral carpal tunnel syndrome that had healed without residuals.  There was no current evidence of carpal tunnel syndrome and the conditions were not currently disabling.  The examiner concluded that the Veteran had a pain disorder associated with psychological factors and that her complaints were out of proportion to any objective findings.

In light of this record, the Board concludes that the Veteran's bilateral wrist symptoms more closely approximate the criteria for a 10 percent rating under DC 8515 for both the right and the left carpal tunnel syndrome.  38 C.F.R. § 4.7 (2011).  As noted above, the Veteran has consistently reported bilateral wrist pain, numbness, and tingling.  While the Board acknowledges that multiple treatment providers have concluded that the Veteran's pain is due in some measure to psychological factors, multiple VA examinations found at least some decreased muscle strength, which suggests some potential affect on functioning.

A rating greater than 10 percent is not warranted for either wrist under DC 8515.  A higher evaluation requires evidence of moderate incomplete paralysis of the median nerve.  In this case, other than the isolated report of sharp pinprick during the August 2007 VA examination on the right, objective sensation testing has been normal bilaterally.  In addition, reflexes have been consistently normal and symmetric.  There is no muscle atrophy or hypertrophy.  While the May 2006 and August 2007 VA examinations showed slightly decreased muscle strength bilaterally, the absence of atrophy and the noted normal muscle tone indicates that the Veteran is able to use her wrists in close to a normal manner and, in fact, that she does so.  X-rays of the wrists during the appellate time period have been normal.  In the absence of objective evidence demonstrating moderate incomplete paralysis of the left or right median nerve, an evaluation in excess of 10 percent for either wrist is not for application.

The Board accepts that the Veteran has pain and associated functional limitation resulting from this disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The Board also finds the Veteran's own reports of symptomatology to be credible.  That said, the medical evidence indicates that some measure of her pain is due to psychological factors and not to her bilateral wrist disabilities.  In any case, neither the lay nor medical evidence reflects the overall functional equivalent impairment required to warrant higher ratings for the bilateral wrist disability.

In addition, no higher or alternative rating under a different DC can be applied.  DC 5214 (ankylosis of the wrist) is inapplicable.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move her wrists, albeit with some limitation of motion, so the clearly are not ankylosed.

As noted above, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

DC 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.
 In this case, the Veteran's observed ranges of motion of the right and left wrists would not warrant a compensable rating under DC 5215.  Moreover, as the current rating contemplates limitation of motion, a separate rating for the same symptomatology is not permissible.  See Esteban, 6 Vet. App. at 262.  

Degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DC for the specific joint involved.  See 38 C.F.R. § 4.71a, DC 5003 (2011).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a rating of 10 percent is warranted for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In this case, the Board acknowledges that there is contradictory evidence of degenerative arthritis of the wrist.  In any case, a separate rating under DC 5003 is not warranted, as such a rating would be for limitation of motion and, as discussed, the current rating contemplates painful motion.  

The Board also has considered whether a higher rating should be assigned under DCs 5307 or 5308.  In that regard, Muscle Groups VII and VIII encompasses flexion and extension of wrist, respectively, as well as the movement of the fingers and thumb.  38 C.F.R. § 4.73, DCs 5307 and 5308.  In that regard, however, a muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2011).  As a separate rating in this case would be for the same functions, a separate rating under DCs 5307 or 5308 is not warranted.

In short, the Veteran is not entitled to a rating greater than 10 percent for either the right or left wrist disability under any neurological, orthopedic, or muscular DC.

As noted above, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As discussed, the Board finds that 10 percent ratings are warranted for both the Veteran's right and left wrist disabilities.  However, the Board finds no basis upon which to assign a rating greater than 10 percent for either wrist, as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disabilities to warrant consideration of alternate rating codes other than the ones discussed above.

Scars

There are multiple DCs designated for scars, located under DCs 7800-7805, depending on the location, size and severity of the scar.  38 C.F.R. § 4.118, DCs 7800-7805 (2008).  In this case, the Veteran's bilateral knee, right eye, and episiotomy scars are currently rated noncompensable under DC 7803, for scars that are superficial and unstable.  See 38 C.F.R. § 4.118, DC 7803 (2008).  The Veteran alleges her scars warrant compensable ratings.  

The Veteran's February 1993 entrance examination noted a small scar on the left knee.

The Veteran was afforded a May 2006 VA examination for her scars.  On examination, she had a scar on the right knee that was 0.5 inches in length by 0.2 inches in width.  Her left knee scar was 0.02 inches in length by 0.2 inches in width.  She had a scar on the left side of the face that measured 1.5 inches in length by 0.2 inches in width.  The scar above the right eye measured 0.4 inches in length by 0.1 inches in width.  All scars were superficial, non adherent, not painful on examination, stable, smooth, and without elevation or depression.  They did not cause disfigurement and did not cause functional limitation of motion or other limitation.  The examiner diagnosed scars, stable, no functional limitations.

During an August 2007 VA examination, the examiner noted a right eye scar of 1 cm, a right knee scar of 1cm, and a left knee scar of 0.8 cm.  The scars were not painful on examination or adherent.  They were superficial, not elevated, not depressed, not inflamed, and not indurated.  They did not cause limitation of motion or function.  The examiner diagnosed scars of the knees, right eye, and episiotomy.

The Veteran was afforded another VA examination in November 2010.  The Veteran stated that her episiotomy scar had not healed correctly and that there was a tag that would get irritated and cause pain.  On examination, the right eye scar was 0.1 cm by 0.5 cm and was curved on the lateral aspect of the right orbit.  Left knee scars were 0.2 cm by 0.8 cm and 0.1 cm by 0.7 cm.  Right knee scar was 0.1 cm by 0.5 cm.  There was no pain on examination and no adherence.  The skin texture was smooth, without irregularity.  The scars were stable and without ulceration or breakdown.  They were not elevated or depressed.  They were superficial with no underlying tissue damage.  There was no limitation of motion or function caused by the scar.  They were not disfiguring.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board.

Under the criteria in effect prior to October 23, 2008, DC 7803 provided a maximum rating of 10 percent for superficial unstable scars where there was frequent loss of covering of the skin over the scar.  Note (2) to DC 7803 provided that a superficial scar was not one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  

The Board concludes a 10 percent rating (the highest available) under DC 7803 is not warranted.  The Veteran's scars have consistently been found stable on examination and there is no medical evidence to the contrary.  As such, a 10 percent rating under DC 7803 clearly is not warranted for any of the Veteran's scars.

No other DC applicable to scars would render a compensable rating in this case.  In regard to skin conditions, DC 7800 involves scars to the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800 (2008).   While the Veteran's right eye scar is on the face, it is not 5 or more inches long, is not at least 0.25 inches wide, is not elevated or depressed, is not adherent, is not hypo- or hyper-pigmented in an area exceeding 6 square inches, does not have abnormal skin texture, is not missing underlying skin tissue, and is not indurated or inflexible.  DC 7801 involves scars other than on the head, face, or neck that are deep or cause limited motion, but a compensable rating requires an area or areas exceeding 6 square inches (39 square centimeters).  The Veteran's scars do not meet this criterion.  DC 7802 is not applicable as the Veteran does not have a scar that is 144 square inches or greater.  The scars to the Veteran's eye and knees are not painful, so DC 7804 is not implicated for these scars.  The Board acknowledges the Veteran's report that her episiotomy scar is painful and that she warrants a compensable rating on that basis.  As discussed above, the Veteran's current 10 percent rating for vulvodynia is meant to compensate for pain and numbness in that area.  As such, the Board finds that that rating fully contemplated any pain experienced due to the Veteran's episiotomy scar and a separate rating for a painful scar would be impermissible.  See Esteban v. Brown, 6 Vet. App. 259, 261(1994).  As to DC 7805, the examination reports found that the scars do not caused decreased motion, so a rating under DC 7805 is not warranted.  Id, DCs 7801, 7803, 7804, and 7805 (2008).  The VA examination reports indicate that the Veteran's scars are superficial and not deep.  

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   In other words, in addition to the skin impairment (scar) rated under DC 7803, if the Veteran has other symptoms due to the scar, a separate rating could be assigned.  For example, the Veteran's disability may also be rated based on orthopedic or neurological impairment.  See generally 38 C.F.R. §§ 4.71a, 4.73 and 4.124a.  As shown by the evidence above, however, a compensable rating for any of these symptoms is not warranted in this case.  The VA examiners found no evidence, upon physical examination and diagnostic testing, to suggest orthopedic or neurological impairment due to the Veteran's scars.  To the extent that the Veteran's episiotomy scar causes any such impairment, the symptoms are fully contemplated in the 10 percent rating currently assigned pursuant to DC 7610.  The claims file includes no evidence of decreased sensation or vascular impairment associated with the scars.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  However, the Veteran is not entitled to a compensable rating for her scars under any neurological, orthopedic, muscular or skin DC.  In this case, the Board finds no provision upon which to award the Veteran a compensable rating for her service-connected scars of the knees, right eye, or episiotomy.

Tinnitus

A July 2006 rating decision granted the Veteran service connection for tinnitus with ear pain and assigned a 10 percent rating.  The Veteran claims that the 10 percent rating does not accurately depict the current level of her disability.  Specifically, the Veteran contends that she also experiences dizziness and ear pain that is not full contemplated by the current rating and requests a 20 percent rating. 

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The regulations pertaining to the evaluation of diseases and injuries of the ears were revised effective June 10, 1999.  See 64 Fed. Reg. 25, 202 (1999) (codified at 38 C.F.R. § 4.85-4.87 (2002)).  The regulation was again revised in May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

The June 13, 2003 revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, note 2 (2011).

In this case, the Veteran filed her claim in October 2005, which was after the June 2003 change that clarified that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

In reaching that conclusion, the Board has considered the Veteran's reports of ear pain and dizziness that she associates with her tinnitus.  That said, no medical professional has linked such symptoms to the Veteran's tinnitus disability.  Indeed, multiple medical professionals have variously attributed such symptoms to other problems, including otitis media, various respiratory infections, thyroid problems, and sinusitis.  While the Board acknowledges that the Veteran is competent to report her symptoms, including ear pain and dizziness, as a lay person she is not competent to make complex medical determinations, such as linking ear pain or dizziness to tinnitus, rather than some other disability.  The Board finds the Veteran's attribution of these symptoms to tinnitus especially problematic given the large number of medical problems with potentially overlapping symptomatology.  As such, the Board affords far greater weight to the determination of multiple medical professionals who have universally attributed her ear pain and dizziness to other factors and/or have never linked such symptoms to her tinnitus.

In light of the foregoing, the Board concludes that DC 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus.  Nor is a higher rating warranted based on reports of ear pain and dizziness.  As such, the Veteran's claim for a compensable evaluation greater than 10 percent for her service-connected tinnitus must be denied.

As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected migraine headaches, PTSD, vulvodynia, bilateral patellofemoral syndrome, coccydynia, bilateral carpal tunnel syndrome, tinnitus, and scars of the knees, right eye, and episiotomy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has multiple prostrating migraine headaches per month affecting her ability to work, which is fully contemplated by the assigned 50 percent rating.  Prior to August 31, 2007, the Veteran experienced various psychiatric symptoms, but they did not result in total or severe impairment of social and occupational functioning, which is precisely what is contemplated in her assigned 50 percent rating.  Her other service-connected disabilities on appeal, other than tinnitus, involve primarily symptoms of pain, which is contemplated in each of the assigned ratings.    

The Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, the Veteran reports that she experiences bilateral ringing in the ears is the precise symptomatology and effects contemplated by schedular criteria.  As discussed above, her reported ear pain and dizziness have been associated by medical professionals with unrelated disorders and not to her tinnitus.

Thus, the Veteran's current schedular ratings are adequate to fully compensate her for her disabilities on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER


Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for right shoulder bursitis is granted.

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for bronchial asthma is denied.

Entitlement to an initial disability rating of 50 percent for migraine headaches is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial disability rating of 50 percent for PTSD prior to August 31, 2007, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating greater than 10 percent for vulvodynia with a history of vaginitis is denied.

Entitlement to an initial rating greater than 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to an initial rating greater than 10 percent for left knee patellofemoral syndrome is denied.

Entitlement to an initial disability rating of 10 percent for coccydynia is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial disability rating of 10 percent for right carpal tunnel syndrome is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial disability rating of 10 percent for left carpal tunnel syndrome is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial compensable rating for scars of the knee, right eye, and episiotomy is denied.

Entitlement to an initial rating greater than 10 percent for bilateral tinnitus is denied.


REMAND

The Veteran also is claiming entitlement to service connection for jaw pain, hair loss, and dizziness with confusion and fatigue.  Review of the claims file reveals that a remand is necessary before a decision on the merits can be reached.

Jaw Pain

The Veteran claims she has a current jaw disability that was caused or aggravated by her military service.  

In May 2005, the Veteran was prescribed a jaw brace due to complaints of increasing jaw pain, especially in the morning.  The impression was bilateral jaw discomfort with bruxism.  

A January 2007 letter noted treatment for jaw pain from September 2003 through June 2005.  The dentist noted that the Veteran had been fitted for a brace to reduce teeth grinding while sleeping.  

The Veteran was afforded a VA examination in April 2009.  The examiner noted that the Veteran had teeth numbers 16, 17, and 32 removed during service.  The Veteran had evidence of occlusive wear to the back teeth as would be expected with bruxism.  The Veteran reported that currently her jaws were "tired" much of the time.  There was normal range of motion on examination, but bilateral popping was noted and the Veteran indicated that the left jaw hurt some.  The diagnosis was that the Veteran had popping of her temporomandibular joints (TMJ) and pain on the left, but no lost function.  There was no evidence of acid damage and occlusal wear was consistent with bruxism.  The examiner concluded that it was at least as likely as not that the TMJ problems were congenital.

The Board finds that the April 2009 VA examination report is insufficient for rating purposes.  Specifically, the examiner provided no rationale for the opinion that the Veteran's TMJ problems were congenital.  In addition, the examiner did not address whether such a congenital condition had a congenital disability superimposed on the congenital condition in service.  The Board finds that a supplemental opinion is necessary.  See Barr, 21 Vet. App. at 312; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Hair Loss and Dizziness with Confusion and Fatigue

The Veteran also claims that she has a hair loss disability and a disability manifested by dizziness with confusion and fatigue due to her military service.

In March 2003, the Veteran reported that she had been losing a tremendous amount of hair.  The assessment included hair loss that the treatment provider indicated could fit into subacute thyroiditis.  A March 2005 letter from a treating physician noted ongoing unexplained hair loss, although noting prior inconclusive results regarding thyroid testing.  In February 2006, the Veteran was diagnosed with folliculitis.  

In January 2000, the Veteran reported feeling and achy and tired, among other symptoms.  She denied lightheadness or dizziness.  She was assessed with bronchitis and an upper respiratory infection.  In March 2003, the Veteran reported feeling fatigued since her son was born 5 months previously.  The assessment was fatigue of unclear etiology.  The treatment provider noted that it could be related to subacute thyroiditis, depression, or viral illness, or part of multiple other problems.  In April 2003, the Veteran reported feeling tired and fatigued.  She also reported episodes that were close to black outs.  The assessment included fatigue and near syncope.  She underwent a CT scan for her reported dizziness and syncope, which was negative.  A December 2005 MRI of the brain was normal.  An April 2007 psychiatric consultation resulted in an Axis I diagnosis of pain disorder with both psychological factors and general medical condition.  In June 2007, the Veteran also reported dizziness.  An August 2007 record noted a diagnosis of chronic pain disorder due to extensive pain in the joints and that diagnosis had been made following neurological and psychiatric consultation.  An October 2007 record included the impression of chronic pain syndrome with osteoarthritis.  An October 2007 MRI of the brain was normal.  In March 2008, the Veteran reported ongoing chronic aches and pains that the treatment provider noted was consistent with chronic pain syndrome.  A December 2008 record noted complaints of dizziness and lightheadedness for the previous 2 months that occurred when the Veteran was upset.  She also noted blurred vision and feeling as though she would pass out.  EKG showed normal sinus rhythm.  The impression was near syncope, dizziness, depression, PTSD, and migraines.  

Thus, there is conflicting evidence of record as to the etiology of the Veteran's hair loss and dizziness with confusion and fatigue.  Several records note no clear etiology for the reported symptoms, while others speculatively attribute some symptoms to a specific disability.

Perhaps significantly, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multi-symptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317 in this case. 

Given the potentially conflicting medical evidence of record regarding the etiology of the Veteran's reported hair loss and dizziness with confusion and fatigue, a VA examination is necessary to determine the etiology of these problems, to include whether they are attributable to one or more of her service-connected disabilities, are otherwise related to service, or are attributable to a chronic multi-system illness and/or an undiagnosed illness within the meaning of 38 C.F.R. § 3.317.  If the examiner determines that the Veteran's claimed disabilities do not meet the criteria of an undiagnosed illness or medically unexplained chronic multi-symptoms illness, then the examiner must still determine if any current disabilities had their onset during service, or are otherwise related thereto.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War protocol examination by an appropriate medical professional to determine the current nature and likely etiology of the Veteran's hair loss and dizziness with confusion and fatigue.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to the most likely etiology of the Veteran's reported hair loss and dizziness with confusion and fatigue, to include as a result of her service-connected disabilities, a nonservice-connected disability, or as part of a medically unexplained chronic multi-symptom illness and/or undiagnosed illness pursuant to 38 C.F.R. § 3.317.  A complete rationale should accompany all opinions expressed.
 
2.  Obtain a supplemental opinion from the examiner who conducted the April 2009 TMJ examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.  The reviewer/examiner is asked to provide:

(a) A rationale for the opinion stated in April 2009 that the Veteran's TMJ problems are congenital; and

(b) Whether the TMJ problems are the result of a congenital disease or congenital defect?  In determining whether a condition is a defect, as opposed to a disease, the examiner should expressly consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.

(c) If the examiner determines that the preexisting TMJ problems are the result of a disease, the following opinion should be provided: 

Did the diagnosed TMJ problems clearly and unmistakably exist prior to both the Veteran's periods of active service and clearly and unmistakably undergo no permanent increase in severity as a result of her military service?

(d) If the examiner determines that the preexisting disorder is a defect, the following opinion should be provided:

Is there a 50 percent or better probability that the Veteran developed superimposed TMJ pathology as a consequence of either period of military service?

A complete rationale for all opinions must be provided.  If an opinion cannot be provided without resorting to speculation, the examiner should provide a rationale as to the basis for that determination.

3.  After the above is complete, readjudicate the Veteran's claims.  If one or both of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative (if applicable), and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


